Order entered September 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01436-CR

                             LEE JAROME LEWIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F14-52807-X

                                          ORDER
       The Court GRANTS the State’s September 4, 2015 motion to extend time to file its brief.

We ORDER the State’s brief received on September 4, 2015 filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE